Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court a ground of a motion for a new trial can not be considered by the reviewing court when the ground is not unqualifiedly approved by the trial judge. In the instant case special grounds 1 and 2 of the motion for a new trial are not so approved.
2. The remaining special ground of the motion for a new trial is expressly disapproved by the judge.
3. The verdict was amply authorized, if not demanded, by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.